[logo.jpg]
 

DECEMBER 13, 2011  
Dr. Rob Aspbury
Covance Clinical Research Unit AG (f/k/a Swiss Pharma Contract Ltd.)
Lettenweg 118
CH – 4123 Allschwil (Basel)
Switzerland

 
 
Re:
Amendment to Settlement Agreement and Promissory Note

 
Dear Dr. Aspbury:
 
Reference is made to the Settlement Agreement and Mutual Release entered into as
of October 27, 2009 (the “Agreement,” enclosed herewith), by Manhattan
Pharmaceuticals, Inc. (“Manhattan Pharma”), on the one hand, and Swiss Pharma
Contract Ltd. (“Swiss Pharma” and, together with Manhattan Pharma, the
“Parties”), on the other hand, and to the Promissory Note executed by Manhattan
Pharma dated October 27, 2009 (the “Note,” enclosed herewith).  Defined terms
used in this letter agreement (the “Amendment”) shall have the same meaning as
in the Agreement.
 
The Parties hereby amend the Agreement and Note, respectively, as set forth
below:
 
I.           Amendments to the Agreement
 
Section III, paragraph 2 of the Agreement, which formerly recited as follows:
 
Upon the execution of this Agreement by both Parties, Manhattan Pharma shall
also execute a Note, in the form attached hereto as Exhibit A, for the payment
to Swiss Pharma of the additional amount of two hundred-fifty thousand dollars
($250,000), and shall deliver said Note to Peter N. Wang, Esq., Foley & Lardner
LLP, 90 Park Avenue, New York, New York 10016 for the benefit of Swiss Pharma
within one (1) business day following such execution.  The Note shall provide
that the $250,000 payment is due twenty-four (24) months following the execution
of this Agreement by the Parties.  No interest shall accrue on any amounts due
and payable under the Note.
 
is hereby amended as follows:
 
Upon the execution of this Agreement by both Parties, Manhattan Pharma shall
also execute a Note, in the form attached hereto as Exhibit A, for the payment
to Swiss Pharma of the additional amount of two hundred thousand dollars
($200,000), and shall deliver said Note to Peter N. Wang, Esq., Foley & Lardner
LLP, 90 Park Avenue, New York, New York 10016 for the benefit of Swiss Pharma
within one (1) business day following such execution.  The Note shall provide
that the $200,000 payment is due on or before February 15, 2012.  No interest
shall accrue on any amounts due and payable under the Note.  Should the Note not
be paid in full as of February 16, 2012, Manhattan Pharma hereby authorizes
Swiss Pharma to file an Affidavit of Confession of Judgment for the amount of
two hundred fifty thousand dollars ($250,000), without further notice.
 
 
48 Wall Street, Suite 1100, New York, NY  10005 USA
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]
 
 
All other terms and conditions of the Agreement shall remain unchanged.
 
II.           Amendments to the Note
 
The introductory paragraph of the Note shall be changed to reflect that the
principal amount due under the Note shall be two hundred thousand dollars
($200,000), instead of two hundred and fifty thousand dollars ($250,000).
 
Additionally, Paragraph 1 of the Note, which formerly recited as follows:
 
1.           Maturity Date.  The entire unpaid Principal Amount of this Note
shall be immediately due and payable at 5:00 p.m. New York City time on October
27, 2011 (the “Maturity Date”).  In the event that the Maturity Date falls on a
Saturday, Sunday or a holiday on which banks in the State of New York are
closed, the Maturity Date shall be the first business day occurring immediately
after such date.  The Company may prepay this Note, in whole or in part, at any
time prior to the Maturity Date, without penalty.
 
is hereby amended as follows:
 
1.           Maturity Date.  The entire unpaid Principal Amount of this Note
shall be immediately due and payable at 5:00 p.m. New York City time on February
15, 2012 (the “Maturity Date”).  In the event that the Maturity Date falls on a
Saturday, Sunday or a holiday on which banks in the State of New York are
closed, the Maturity Date shall be the first business day occurring immediately
after such date.  The Company may prepay this Note, in whole or in part, at any
time prior to the Maturity Date, without penalty.  Should any portion of the
Principal Amount remain unpaid as of February 16, 2012, the Company hereby
authorizes Holder to file an Affidavit of Confession of Judgment in the amount
of two hundred and fifty thousand dollars ($250,000), without further notice.
 
All other terms and conditions of the Note shall remain unchanged.
 
 
 
48 Wall Street, Suite 1100, New York, NY  10005 USA
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]

 
III.           Confession of Judgment and Board of Directors’ Authorization
 
Enclosed please find an executed Confession of Judgment in the amount of two
hundred and fifty thousand dollars ($250,000), which Swiss Pharma may file
without further notice at any time after February 15, 2012, in the event that
any amount of the Note (including interest and penalties) remains unpaid as of
that date.  Also enclosed is a Board of Directors’ Authorization confirming that
I have the authority to execute the Confession of Judgment on behalf of
Manhattan Pharma.
 

 
Very truly yours,
     
S:/ Michael McGuinness
     
Michael McGuinness
 
Chief Operating and Financial Officer



By:  Swiss Pharma Contract Ltd.


S:/ Dr. Rob Aspbury


Dr. Rob Aspbury


Encls.













 
 
 
48 Wall Street, Suite 1100, New York, NY  10005 USA
 
 

--------------------------------------------------------------------------------

 